Citation Nr: 1747144	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic cough.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in September 2016.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding of a diagnosed disability relating to the Veteran's chronic cough symptoms; and, the Veteran's unrelated asthma was not incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic cough have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Symptoms of a disability alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing the rule in the context of pain).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran has a long history of a chronic cough.  According to the Veteran and the supporting statements of his friends and family the cough began during his active duty service.  Service treatment records at separation in May 1958 noted normal ear, nose and throat and pulmonary examinations.  A year later, in June 1959 a VA chest x-ray was negative for any problems.  

The intervening medical records were not available again until a May 1975 VA chest x-ray that noted "pulmonary changed suggesting mild chronic bronchitis or chronic fibrosis . . . . This could be an acute interstitial pneumonitis".  A November 1977 chest x-ray noted findings consistent with the 1975 x-ray, but was otherwise negative.  

The records were again relatively silent until January 2009 when a new primary care physician noted a history of coughing for 50 years along with dysphagia.  Nine months later a speech pathologist noted that the dysphagia "appears to be neurologically based."  The pathologist suspected that this was due to nerve interruption from a prior surgery.

The Veteran had an upper endoscopy, which was noted to be normal.  

In July 2010, the Veteran was diagnosed with allergic rhinitis.  

In October 2011, the Veteran had a pulmonary consultation.  The Veteran noted an intermittent cough since 1954, which had worsened over the past few years.  The Veteran reported coughing at night, no shortness of breath, no wheezing, and that he was a non-smoker.  The pulmonologist noted that there were no significant sinus issues and no symptoms of gastroesophageal reflux disease.  The Veteran's pulmonary function test was not consistent with obstruction.  The Veteran was started on a proton pump inhibitor.

The Veteran followed up with the pulmonologist two months later.  He did not have any improvement on the proton pump inhibitor.  A CT scan of his neck showed a normal airway.  A CT scan of his chest showed "no evidence for chronic airway disease, no evidence of emphysema, 3 mm left [lower lobe pulmonary] nodule. . . Suggest there is no indication for a pulmonary cause for patient's chronic cough."  

In August 2012 the Veteran had another pulmonary functional test.  It was consistent with mild obstruction.  The pulmonologist recommended an empiric  diagnosis (clinical educated guess) of asthma.  A few days later the pulmonologist stated that the Veteran's cough was "related to the anterior C spine surgery 2008 with likely disruption of pharyngeal plexus at time of approach with weakness of the pharyngeal muscles and subsequent aspiration . . . this seems most likely."  

In April 2014 a VA ear, nose and throat doctor stated that there was "no sign of any pathology in his upper aerodigestive tract.  He feels as though the source of the problem is mucous coming from his chest."

In June 2015 a pulmonologist opined that the Veteran fit "best with cough-variant asthma.  Worsening cough correlating with worsened allergies also fits this picture."  After trialing different medication to treat, the Veteran noted in August 2016 that his cough had not responded to any of the treatments.

The Veteran was afforded a VA examination in August 2017.  He reported that treatment for asthma and GERD did not help his cough.  He further did not note a correlation between allergy severity and his cough.  He was not taking any medications for his cough.  

The examiner first considered the Veteran's prior diagnosis of cough-variant asthma.  The examiner noted that the Veteran's cough did not respond to typical asthma treatment including both inhaled and oral steroids.  Accordingly he concluded that a diagnosis of cough-variant asthma was not appropriate.  The examiner also considered the Veteran's clean diagnostic testing and the denial of any correlation between the Veteran's allergies and GERD.  From this he concluded that the cough did not have a known cause.  The examiner therefore characterized the Veteran's cough as simply chronic cough, not otherwise specified.  

The examiner also opined that the Veteran's cough was not likely due to pneumonia in service.  The examiner noted an upper respiratory infection in service, but explained that while pneumonia can cause scarring such as bronchiectasis that would result in a chronic cough, the Veteran has had several x-rays and CT scans and that a CT scan in 2011 specifically stated that bronchiectasis was not seen.  The examiner concluded that the cough therefore was not likely from pneumonia.

The examiner also opined that the Veteran's asthma was less likely than not incurred in service.  He explained that asthma during service would have been noted with symptoms such as shortness of breath or wheezing.  The Veteran's service records did not include such notations and the Veteran's exit examination explicitly found the Veteran's lungs to be normal.  His asthma was not diagnosed until decades later in 2015.

With regard to a possible asbestos-related lung condition, the examiner explained that asbestos damage leaves signs such as pleural plaques or interstitial fibrosis.  Although there were some signs in the 1970s that were consistent with fibrosis, these findings were not sustained by later x-rays or CT scans as would be expected with asbestos-related injuries.  Accordingly asbestos was not implicated.

With respect to Shedden element (1), the Veteran has been diagnosed with chronic cough, not otherwise specified.  This is not a diagnosis of a disease; however, as the examiner stated that "the cause of this Veteran's cough remains elusive."  Instead the examiner has identified a symptom with an unknown etiology.  Like in Sanchez-Benitez, a symptom is not a disability.  Without a diagnosed disability "there can be no valid claim."  Brammer, 3 Vet. App. at 225.  The claim for the Veteran's cough must be denied.

The Board notes that should the Veteran obtain a diagnosis for his cough, he would be free to reopen his claim for service-connection under the new and material evidence standard.

The Board also acknowledges that the Veteran's primary care physician opined that it was "at least as likely as not that this cough was caused by either airborne exposures or an infection during his military service."  That doctor acknowledged, however, that the cause of the cough was "unclear" despite a workup by primary care and pulmonology that include a negative naso-laryngoscopy, normal chest CT scan, variable pulmonary function tests, and no improvement with trials of nasal steroids, inhaled steroids and proton pump inhibitors.  Even if the cough was incurred in service, service connection is only available for disabilities and not unknown symptoms.

The Veteran has been diagnosed as having asthma.  As the 2017 examiner found, however, that asthma was not related to his cough.  Prior doctors believed the asthma related to the cough.  Several of those conclusions were speculative in nature.  In any event, the 2017 examiner's opinion is weighed more heavily because he had information that the prior doctors did not.  In particular the examiner had the benefit of knowing that the asthma medicine did not improve the Veteran's cough.  The Board specifically finds that it is not the case that the Veteran's cough was previously related to his asthma and improved, but rather that the previous diagnosis was made without all the facts and was incorrect.

Without a link to the cough, even if the asthma satisfied Shedden element (1), it could not satisfy elements (2) and (3).  The record did not indicate an in-service injury or disease relating to asthma.  The Veteran's service treatment records and exit examination noted no signs or symptoms of asthma and the Veteran was not diagnosed until 2015.  The 2017 VA examiner opined against service connection for similar reasons.  Thus, even if the Veteran's claim were expanded to include the non-cough related asthma, service connection must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for chronic cough must therefore be denied.


ORDER

Entitlement to service connection for a chronic cough is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


